Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made the 31st day of May 2005, between JERSEY SHORE STATE BANK
(“JSSB”), a Pennsylvania banking institution and wholly owned subsidiary of
PENNS WOODS BANCORP, INC. (“Penns Woods”), and THOMAS A. DONOFRIO, an adult
individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, JSSB desires to employ Executive as an Executive Vice President also
serving as Chief Administrative Officer of JSSB on the terms and conditions set
forth herein; and

 

WHEREAS, Executive is willing to accept employment with Penns Woods and JSSB on
the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 


1.                                       EMPLOYMENT.  JSSB HEREBY EMPLOYS
EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH JSSB, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.


 


2.                                       TITLES AND DUTIES OF EXECUTIVE. 
EXECUTIVE SHALL PERFORM AND DISCHARGE WELL AND FAITHFULLY SUCH MANAGEMENT AND
ADMINISTRATIVE DUTIES AS AN EXECUTIVE OFFICER OF JSSB AS MAY BE ASSIGNED TO HIM
FROM TIME TO TIME BY THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF JSSB AND WHICH
ARE CONSISTENT WITH HIS POSITIONS SET FORTH IN THE FOLLOWING SENTENCE. 
EXECUTIVE SHALL BE EMPLOYED AS AN EXECUTIVE VICE PRESIDENT AND THE CHIEF
ADMINISTRATIVE OFFICER OF JSSB.  EXECUTIVE SHALL REPORT DIRECTLY TO THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF JSSB.  THE FINANCE/ACCOUNTING AND
OPERATIONS AREAS OF JSSB SHALL REPORT DIRECTLY TO EXECUTIVE.  EXECUTIVE SHALL
DEVOTE HIS FULL TIME, ATTENTION AND ENERGIES TO THE BUSINESS OF JSSB DURING THE
EMPLOYMENT PERIOD (AS DEFINED IN SECTION 3); PROVIDED, HOWEVER, THAT THIS
SECTION SHALL NOT BE CONSTRUED AS PREVENTING EXECUTIVE FROM (A) INVESTING HIS
PERSONAL ASSETS IN ENTERPRISES THAT DO NOT COMPETE WITH PENNS WOODS, JSSB OR ANY
OF THEIR MAJORITY-OWNED SUBSIDIARIES (EXCEPT AS AN INVESTOR OWNING LESS THAN 5%
OF THE STOCK OF A PUBLICLY-OWNED COMPANY), OR (B) BEING INVOLVED IN ANY CIVIC,
COMMUNITY OR OTHER ACTIVITIES WITH THE PRIOR APPROVAL OF THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF JSSB.

 


3.                                       TERM OF AGREEMENT.

 


(A)                                  THIS AGREEMENT SHALL BE FOR A PERIOD (THE
“EMPLOYMENT PERIOD”) COMMENCING ON THE DATE OF THIS AGREEMENT AND ENDING ON MAY
31, 2008; PROVIDED, HOWEVER, THAT, COMMENCING ON JUNE 1, 2008 AND ON JUNE 1 OF
EACH SUCCEEDING YEAR (EACH AN “ANNUAL RENEWAL DATE”), THE EMPLOYMENT PERIOD
SHALL BE AUTOMATICALLY EXTENDED FOR ONE (1) ADDITIONAL YEAR FROM THE APPLICABLE
ANNUAL RENEWAL DATE, UNLESS JSSB OR EXECUTIVE SHALL GIVE WRITTEN NOTICE OF
NONRENEWAL TO THE OTHER PARTY AT LEAST SIXTY (60) DAYS PRIOR TO AN ANNUAL
RENEWAL DATE, IN WHICH EVENT THIS AGREEMENT SHALL TERMINATE AT THE END OF THE
THEN EXISTING EMPLOYMENT PERIOD.  NEITHER THE EXPIRATION OF THE EMPLOYMENT
PERIOD, NOR THE TERMINATION OF THIS AGREEMENT, SHALL AFFECT THE ENFORCEABILITY
OF THE PROVISIONS OF SECTIONS 8, 9 AND 10.


 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF SECTION
3(A), THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY FOR CAUSE (AS DEFINED BELOW)
UPON FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE (SETTING FORTH THE SECTION RELIED
UPON AND SETTING FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE THE BASIS FOR TERMINATION FOR CAUSE) FROM THE BOARD OF DIRECTORS OF
JSSB TO EXECUTIVE, UNLESS SUCH CAUSE HAS BEEN CURED WITHIN SUCH FIFTEEN (15) DAY
PERIOD (IF CAPABLE OF BEING CURED).  AS USED IN THIS AGREEMENT, “CAUSE” SHALL
MEAN ANY OF THE FOLLOWING:

 

1

--------------------------------------------------------------------------------


 


(I)                                     EXECUTIVE’S CONVICTION OF, OR PLEA OF
GUILTY OR NOLO CONTENDERE TO, A FELONY, A CRIME OF FALSEHOOD, OR A CRIME
INVOLVING MORAL TURPITUDE, OR THE ACTUAL INCARCERATION OF EXECUTIVE FOR A PERIOD
OF AT LEAST THIRTY (30) DAYS;


 


(II)                                  EXECUTIVE’S FAILURE TO FOLLOW THE GOOD
FAITH LAWFUL INSTRUCTIONS OF THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF JSSB,
FOLLOWING HIS RECEIPT OF WRITTEN NOTICE OF SUCH INSTRUCTIONS;


 


(III)                               EXECUTIVE’S INTENTIONAL FAILURE TO
SUBSTANTIALLY PERFORM HIS DUTIES TO, OR ON BEHALF OF, JSSB, OTHER THAN A FAILURE
RESULTING FROM EXECUTIVE’S INCAPACITY BECAUSE OF DISABILITY;


 


(IV)                              EXECUTIVE’S INTENTIONAL VIOLATION OF ANY LAW,
RULE OR REGULATION (OTHER THAN TRAFFIC VIOLATIONS OR SIMILAR OFFENSES),
EXECUTIVE’S INTENTIONAL VIOLATION OF ANY MEMORANDUM OF UNDERSTANDING OR CEASE
AND DESIST ORDER OF A FEDERAL OR STATE BANKING AGENCY APPLICABLE TO JSSB,
EXECUTIVE’S INTENTIONAL VIOLATION OF ANY CODE OF CONDUCT OR ETHICS APPLICABLE TO
OFFICERS OR EMPLOYEES OF JSSB, OR EXECUTIVE’S INTENTIONAL VIOLATION OF ANY
MATERIAL PROVISION OF THIS AGREEMENT;


 


(V)                                 DISHONESTY ON THE PART OF THE EXECUTIVE IN
THE PERFORMANCE OF HIS DUTIES OR CONDUCT ON THE PART OF THE EXECUTIVE WHICH, IN
THE REASONABLE JUDGMENT OF THE BOARD OF DIRECTORS OF JSSB, BRINGS PUBLIC
DISCREDIT TO JSSB;


 


(VI)                              EXECUTIVE’S BREACH OF FIDUCIARY DUTY, IN
CONNECTION WITH HIS EMPLOYMENT HEREUNDER, WHICH INVOLVES PERSONAL PROFIT OR
WHICH RESULTS IN DEMONSTRABLE MATERIAL INJURY TO JSSB; OR


 


(VII)                           EXECUTIVE’S REMOVAL OR PROHIBITION FROM BEING AN
INSTITUTION-AFFILIATED PARTY BY A FINAL ORDER OF AN APPROPRIATE FEDERAL BANKING
AGENCY PURSUANT TO SECTION 8(E) OF THE FEDERAL DEPOSIT INSURANCE ACT OR BY THE
PENNSYLVANIA DEPARTMENT OF BANKING PURSUANT TO STATE LAW.


 

If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination.

 


(C)                                  NOTWITHSTANDING THE PROVISIONS OF SECTION
3(A) OF THIS AGREEMENT, THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON
EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT (OTHER THAN IN ACCORDANCE WITH
SECTION 5), RETIREMENT AT EXECUTIVE’S ELECTION, OR EXECUTIVE’S DEATH, AND
EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF SUCH
VOLUNTARY TERMINATION, RETIREMENT AT EXECUTIVE’S ELECTION, OR DEATH; PROVIDED,
HOWEVER, THAT, IF EXECUTIVE DIES AFTER HE DELIVERS A NOTICE OF TERMINATION (AS
DEFINED IN SECTION 5(A)), THE PROVISIONS OF SECTION 18(B) SHALL APPLY.


 


(D)                                 NOTWITHSTANDING THE PROVISIONS OF SECTION
3(A), THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON EXECUTIVE’S DISABILITY
AND EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF SUCH
TERMINATION; PROVIDED, HOWEVER, THAT, IF EXECUTIVE BECOMES DISABLED AFTER
EXECUTIVE DELIVERS A NOTICE OF TERMINATION, EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ALL OF THE COMPENSATION AND BENEFITS PROVIDED FOR IN, AND FOR THE TERM
SET FORTH IN, SECTION 6 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT,
DISABILITY SHALL MEAN EXECUTIVE’S INCAPACITATION BY ACCIDENT, SICKNESS, OR
OTHERWISE WHICH RENDERS EXECUTIVE MENTALLY OR PHYSICALLY INCAPABLE OF PERFORMING
THE SERVICES REQUIRED HEREUNDER OF EXECUTIVE FOR A PERIOD OF SIX (6) CONSECUTIVE
MONTHS.


 


(E)                                  EXECUTIVE AGREES THAT, IN THE EVENT HIS
EMPLOYMENT UNDER THIS AGREEMENT TERMINATES FOR ANY REASON, EXECUTIVE SHALL
CONCURRENTLY RESIGN AS A DIRECTOR OF PENNS WOODS, JSSB AND ANY AFFILIATE OF
EITHER, IF HE IS THEN SERVING AS A DIRECTOR OF ANY OF SUCH ENTITIES.

 

2

--------------------------------------------------------------------------------


 


4.                                       EMPLOYMENT PERIOD COMPENSATION.

 


(A)                                  SALARY.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL BE PAID A BASE SALARY AT THE RATE OF ONE HUNDRED SIXTY EIGHT
THOUSAND DOLLARS ($168,000.00) PER YEAR, PAYABLE BI-WEEKLY AT SUCH TIMES AS
SALARIES ARE PAID TO OTHER EXECUTIVE OFFICERS OF JSSB.  THE BOARD OF DIRECTORS
OF JSSB SHALL REVIEW EXECUTIVE’S BASE SALARY ANNUALLY AND MAY, FROM TIME TO
TIME, IN ITS DISCRETION INCREASE EXECUTIVE’S BASE SALARY.  ANY AND ALL SUCH
INCREASES IN BASE SALARY SHALL BE DEEMED TO CONSTITUTE AMENDMENTS TO THIS
SUBSECTION TO REFLECT THE INCREASED AMOUNTS, EFFECTIVE AS OF THE DATES
ESTABLISHED FOR SUCH INCREASES BY APPROPRIATE CORPORATE ACTION.


 


(B)                                 DISCRETIONARY BONUS.  DURING THE EMPLOYMENT
PERIOD, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN AN EQUITABLE MANNER WITH
OTHER SENIOR MANAGEMENT EMPLOYEES OF JSSB IN SUCH ANNUAL OR OTHER PERIODIC BONUS
PROGRAMS (IF ANY) AS MAY BE MAINTAINED FROM TIME TO TIME BY JSSB FOR ITS
EXECUTIVE OFFICERS.


 


(C)                                  VACATION AND SICK LEAVE.  DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO SUCH PAID VACATION AS MAY BE
DETERMINED IN ACCORDANCE WITH THE PERSONNEL POLICIES OF JSSB FROM TIME TO TIME
IN EFFECT, BUT IN NO EVENT LESS THAN FOUR (4) WEEKS PER ANNUM.  DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO AN ANNUAL SICK LEAVE BENEFIT
AS MAY BE ESTABLISHED BY THE BOARD OF DIRECTORS OF JSSB FOR SENIOR MANAGEMENT
MEMBERS OF JSSB, WHICH SHALL NOT EXCEED FORTY (40) HOURS PER YEAR.  EXECUTIVE
SHALL NOT BE ENTITLED TO RECEIVE ANY ADDITIONAL COMPENSATION FROM JSSB FOR
FAILURE TO TAKE ALL OF HIS ENTITLED VACATION OR SICK LEAVE TIME, NOR SHALL
EXECUTIVE BE ABLE TO ACCUMULATE UNUSED VACATION OR SICK LEAVE TIME FROM ONE YEAR
TO THE NEXT.


 


(D)                                 EMPLOYEE BENEFIT PLANS.  DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN AND RECEIVE THE
BENEFITS OF ANY PENSION OR OTHER RETIREMENT BENEFIT PLAN, WELFARE BENEFIT PLAN
OR SIMILAR EMPLOYEE BENEFIT PLANS OR ARRANGEMENTS (INCLUDING STOCK OPTION PLANS,
SHORT- OR LONG-TERM DISABILITY PLANS, LIFE INSURANCE PROGRAMS, AND HEALTH
INSURANCE) MADE AVAILABLE FROM TIME TO TIME TO EMPLOYEES OF JSSB IN ACCORDANCE
WITH THE PROVISIONS OF SUCH PLANS.  THE BASE SALARY AND ANY BONUS PAYABLE TO
EXECUTIVE UNDER SECTION 4 SHALL BE CONSIDERED COVERED COMPENSATION FOR PURPOSES
OF SUCH PLANS TO THE MAXIMUM EXTENT PERMITTED BY THE TERMS OF SUCH PLANS. 
NOTHING PAID TO EXECUTIVE UNDER ANY PLAN OR ARRANGEMENT PRESENTLY IN EFFECT OR
MADE AVAILABLE IN THE FUTURE SHALL BE DEEMED TO BE IN LIEU OF THE AMOUNTS
PAYABLE TO EXECUTIVE PURSUANT TO SECTION 4(A) HEREOF.


 


(E)                                  EXPENSE REIMBURSEMENT; CONTINUING
EDUCATION.  JSSB SHALL PROMPTLY REIMBURSE EXECUTIVE, UPON SUBMISSION OF
APPROPRIATE DOCUMENTATION, FOR REASONABLE BUSINESS EXPENSES, INCLUDING TRAVEL
AND REASONABLE ENTERTAINMENT EXPENSES, INCURRED BY EXECUTIVE IN ACCORDANCE WITH
THE EXPENSE REIMBURSEMENT POLICIES OF JSSB IN EFFECT FROM TIME TO TIME.  IN
ADDITION, SUBJECT TO PRE-APPROVAL BY THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
OF JSSB, JSSB SHALL PAY EXECUTIVE’S COST OF TRAVEL AND LODGING RELATING TO
EXECUTIVE’S ATTENDANCE AT NO MORE THAN TWO (2) NATIONAL CONFERENCES PER YEAR
(WITH TOTAL ANNUAL ATTENDANCE DAYS NOT TO EXCEED 10 DAYS IN THE AGGREGATE).


 


5.                                       TERMINATION OF EMPLOYMENT FOLLOWING
CHANGE IN CONTROL.

 


(A)                                  IF A CHANGE IN CONTROL (AS DEFINED IN
SECTION 5(B)) SHALL OCCUR AND IF THEREAFTER, AT ANY TIME DURING THE EMPLOYMENT
PERIOD, THERE SHALL BE:


 


(I)                                     ANY INVOLUNTARY TERMINATION OF
EXECUTIVE’S EMPLOYMENT (OTHER THAN FOR THE REASONS SET FORTH IN SECTION 3(B) OR
3(D) OR BY REASON OF DEATH PRIOR TO EXECUTIVE’S GIVING A NOTICE OF TERMINATION);

 

3

--------------------------------------------------------------------------------


 


(II)                                  A CHANGE, WITHOUT EXECUTIVE’S PRIOR
WRITTEN CONSENT, IN ANY SIGNIFICANT RESPECT IN EXECUTIVE’S AUTHORITY, DUTIES OR
OTHER TERMS OR CONDITIONS OF EMPLOYMENT AS THE SAME EXIST ON THE DATE OF THE
CHANGE IN CONTROL;


 


(III)                               ANY REASSIGNMENT OF EXECUTIVE TO A LOCATION
GREATER THAN [50] MILES FROM THE LOCATION OF HIS OFFICE ON THE DATE OF THE
CHANGE IN CONTROL;


 


(IV)                              ANY FAILURE TO PAY EXECUTIVE ANY AMOUNTS DUE
AND OWING TO HIM UNDER SECTION 4 OF THIS AGREEMENT;


 


(V)                                 ANY FAILURE TO PROVIDE EXECUTIVE WITH
BENEFITS AT LEAST AS FAVORABLE AS THOSE ENJOYED BY EXECUTIVE UNDER ANY OF PENNS
WOODS’ OR JSSB’S RETIREMENT OR PENSION, LIFE INSURANCE, MEDICAL, HEALTH AND
ACCIDENT, DISABILITY OR OTHER EMPLOYEE PLANS IN WHICH EXECUTIVE PARTICIPATED AT
THE TIME OF THE CHANGE IN CONTROL, OR THE TAKING OF ANY ACTION THAT WOULD
MATERIALLY REDUCE ANY OF SUCH BENEFITS IN EFFECT AT THE TIME OF THE CHANGE IN
CONTROL, EXCEPT FOR ANY REDUCTIONS IN BENEFITS OR OTHER ACTIONS RESULTING FROM
CHANGES TO OR REDUCTIONS IN BENEFITS APPLICABLE TO EMPLOYEES GENERALLY;


 


(VI)                              ANY REQUIREMENT THAT EXECUTIVE TRAVEL IN THE
PERFORMANCE OF HIS DUTIES ON BEHALF OF PENNS WOODS OR JSSB FOR A SIGNIFICANTLY
GREATER PERIOD OF TIME DURING ANY YEAR THAN WAS REQUIRED OF EXECUTIVE DURING THE
YEAR PRECEDING THE YEAR IN WHICH THE CHANGE IN CONTROL OCCURRED; OR


 


(VII)                           ANY OTHER MATERIAL BREACH OF THIS AGREEMENT;


 

then, at the option of Executive, exercisable by Executive within one hundred
twenty (120) days of the occurrence of any of the foregoing events, Executive
may resign from employment with JSSB (or, if involuntarily terminated, give
notice of intention to collect benefits under this Agreement) by delivering a
notice in writing (the “Notice of Termination”) to JSSB, and the provisions of
Section 6 shall apply.

 


(B)                                 AS USED IN THIS AGREEMENT, “CHANGE IN
CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING:


 


(I)                                     (A) A MERGER, CONSOLIDATION, OR DIVISION
INVOLVING PENNS WOODS OR JSSB, (B) A SALE, EXCHANGE, TRANSFER, OR OTHER
DISPOSITION OF SUBSTANTIALLY ALL OF THE ASSETS OF PENNS WOODS OR JSSB, OR (C) A
PURCHASE BY PENNS WOODS OR JSSB OF SUBSTANTIALLY ALL OF THE ASSETS OF ANOTHER
ENTITY, UNLESS (X) SUCH MERGER, CONSOLIDATION, DIVISION, SALE, EXCHANGE,
TRANSFER, PURCHASE OR DISPOSITION IS APPROVED IN ADVANCE BY 66-2/3% OR MORE OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF PENNS WOODS WHO ARE NOT INTERESTED IN
THE TRANSACTION AND (Y) A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE LEGAL ENTITY RESULTING FROM OR EXISTING AFTER ANY SUCH TRANSACTION AND OF
THE BOARD OF DIRECTORS OF SUCH ENTITY’S PARENT CORPORATION, IF ANY, ARE FORMER
MEMBERS OF THE BOARD OF DIRECTORS OF PENNS WOODS OR JSSB;


 


(II)                                                                                 
A “PERSON” OR “GROUP” (WITHIN THE MEANING OF SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934) BECOMES THE “BENEFICIAL OWNER” (WITHIN THE MEANING OF
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934) OF 25% OR MORE OF THE
OUTSTANDING SHARES OF COMMON STOCK OF PENNS WOODS;

 

4

--------------------------------------------------------------------------------


 


(III)                               AT ANY TIME DURING ANY PERIOD OF TWO
CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE
THE BOARD OF DIRECTORS OF PENNS WOODS CEASE TO CONSTITUTE A MAJORITY OF SUCH
BOARD (UNLESS THE ELECTION OR NOMINATION OF EACH NEW DIRECTOR WAS APPROVED BY A
VOTE OF AT LEAST 51% OF THE DIRECTORS WHO WERE DIRECTORS AT THE BEGINNING OF
SUCH PERIOD); OR


 


(IV)                              ANY OTHER CHANGE IN CONTROL SIMILAR IN EFFECT
TO ANY OF THE FOREGOING AND DESIGNATED AS A CHANGE IN CONTROL BY THE BOARD OF
DIRECTORS OF PENNS WOODS OR JSSB.

 


6.                                       RIGHTS IN EVENT OF TERMINATION OF
EMPLOYMENT FOLLOWING A CHANGE IN CONTROL.

 


(A)                                  IN THE EVENT THAT EXECUTIVE DELIVERS A
NOTICE OF TERMINATION, EXECUTIVE SHALL BE ENTITLED TO RECEIVE A LUMP-SUM CASH
PAYMENT, NO LATER THAN THIRTY (30) DAYS FOLLOWING THE DATE OF SUCH TERMINATION,
IN AN AMOUNT EQUAL TO TWO (2.0) TIMES EXECUTIVE’S “BASE AMOUNT” (AS DETERMINED
PURSUANT TO SECTION 280G(B)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”)).


 


(B)                                 NOTWITHSTANDING ANYTHING IN THIS SECTION OR
ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THE PAYMENTS AND
BENEFITS PAYABLE HEREUNDER TO OR ON BEHALF OF EXECUTIVE, WHEN ADDED TO ALL OTHER
AMOUNTS AND BENEFITS PAYABLE TO OR ON BEHALF OF EXECUTIVE, WOULD RESULT IN THE
LOSS OF A DEDUCTION UNDER SECTION 280G, OR THE IMPOSITION OF AN EXCISE TAX UNDER
SECTION 4999, OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THE AMOUNTS AND
BENEFITS PAYABLE HEREUNDER SHALL BE REDUCED TO SUCH EXTENT AS MAY BE NECESSARY
TO AVOID SUCH LOSS OF DEDUCTION OR IMPOSITION OF EXCISE TAX.  EXECUTIVE SHALL
HAVE THE RIGHT, WITHIN THIRTY (30) DAYS OF RECEIPT OF WRITTEN NOTICE FROM JSSB,
TO SPECIFY WHICH AMOUNTS AND BENEFITS SHALL BE REDUCED TO SATISFY THE
REQUIREMENTS OF THIS SUBSECTION.  ALL CALCULATIONS REQUIRED TO BE MADE UNDER
THIS SUBSECTION WILL BE MADE BY PENNS WOODS’ INDEPENDENT PUBLIC ACCOUNTANTS,
SUBJECT TO THE RIGHT OF EXECUTIVE’S PROFESSIONAL ADVISORS TO REVIEW THE SAME. 
THE PARTIES RECOGNIZE THAT THE ACTUAL IMPLEMENTATION OF THE PROVISIONS OF THIS
SUBSECTION ARE COMPLEX AND AGREE TO DEAL WITH EACH OTHER IN GOOD FAITH TO
RESOLVE ANY QUESTIONS OR DISAGREEMENTS ARISING HEREUNDER.


 


(C)                                  THE AMOUNTS PAYABLE PURSUANT TO THIS
SECTION 6 SHALL CONSTITUTE EXECUTIVE’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF
EXECUTIVE’S DELIVERY OF A NOTICE OF TERMINATION.


 


7.                                       RIGHTS IN EVENT OF TERMINATION OF
EMPLOYMENT ABSENT A CHANGE IN CONTROL.

 


(A)                                  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS
INVOLUNTARILY TERMINATED BY JSSB (OTHER THAN BY REASON OF SECTION 3(D)) WITHOUT
CAUSE AND NO CHANGE IN CONTROL SHALL HAVE OCCURRED AT THE DATE OF SUCH
TERMINATION, JSSB SHALL CONTINUE TO PAY EXECUTIVE’S THEN BASE SALARY UNDER
SECTION 4(A) FOR THE NUMBER OF FULL MONTHS REMAINING IN THE EMPLOYMENT PERIOD AS
OF THE DATE OF TERMINATION OF EMPLOYMENT.  A FINAL PRO RATED PAYMENT SHALL BE
MADE FOR ANY FRACTION OF A MONTH REMAINING IN THE EMPLOYMENT PERIOD AS OF THE
DATE OF HIS TERMINATION OF EMPLOYMENT.


 


(B)                                 IN ADDITION, IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT IS INVOLUNTARILY TERMINATED BY JSSB (OTHER THAN BY REASON OF SECTION
3(D)) WITHOUT CAUSE AND NO CHANGE IN CONTROL SHALL HAVE OCCURRED AT THE DATE OF
SUCH TERMINATION, FOR A PERIOD OF TWO (2) YEARS FOLLOWING EXECUTIVE’S
TERMINATION, EXECUTIVE SHALL BE PROVIDED, AT NO CHARGE, WITH A CONTINUATION OF
HEALTH AND MEDICAL BENEFITS NO LESS FAVORABLE THAN THE HEALTH AND MEDICAL
BENEFITS IN EFFECT ON THE DATE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT.  TO
THE EXTENT SUCH BENEFITS CANNOT BE PROVIDED UNDER A PLAN BECAUSE THE EMPLOYEE IS
NO LONGER AN EMPLOYEE OF JSSB, A DOLLAR AMOUNT EQUAL TO THE AFTER-TAX COST
(ESTIMATED IN GOOD FAITH BY JSSB) OF OBTAINING SUCH BENEFITS, OR SUBSTANTIALLY
SIMILAR BENEFITS, SHALL BE PAID TO THE EMPLOYEE PERIODICALLY, AS APPROPRIATE.

 

5

--------------------------------------------------------------------------------


 


(C)                                  THE AMOUNTS PAYABLE PURSUANT TO THIS
SECTION 7 SHALL CONSTITUTE EXECUTIVE’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF
INVOLUNTARY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY JSSB (OTHER THAN BY REASON
OF SECTION 3(D)) WITHOUT CAUSE IN THE ABSENCE OF A CHANGE IN CONTROL.


 


(D)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, TO THE EXTENT THE PROVISIONS OF CODE SECTION 280G BECOME APPLICABLE TO
PAYMENTS OR BENEFITS TO BE PROVIDED UNDER THIS SECTION 7, THE PROVISIONS OF
SECTION 6(B) SHALL APPLY TO SUCH PAYMENTS OR BENEFITS.


 


8.                                       COVENANT NOT TO COMPETE.

 


(A)                                  EXECUTIVE HEREBY ACKNOWLEDGES AND
RECOGNIZES THE HIGHLY COMPETITIVE NATURE OF THE BUSINESS OF PENNS WOODS AND JSSB
AND ACCORDINGLY AGREES THAT, DURING AND FOR THE APPLICABLE PERIOD SET FORTH IN
SECTION 8(C), EXECUTIVE SHALL NOT:


 


(I)                                     BE ENGAGED, DIRECTLY OR INDIRECTLY,
EITHER FOR HIS OWN ACCOUNT OR AS AGENT, CONSULTANT, EMPLOYEE, PARTNER, OFFICER,
DIRECTOR, PROPRIETOR, INVESTOR (EXCEPT AS AN INVESTOR OWNING LESS THAN 5% OF THE
STOCK OF A PUBLICLY-OWNED COMPANY) OR OTHERWISE OF ANY PERSON, FIRM,
CORPORATION, OR ENTERPRISE ENGAGED, IN THE BANKING OR FINANCIAL SERVICES
BUSINESS IN ANY COUNTY IN THE COMMONWEALTH OF PENNSYLVANIA IN WHICH, AT ANY TIME
DURING THE EMPLOYMENT PERIOD OR AT THE DATE OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, A BRANCH, OFFICE OR OTHER FACILITY OF PENNS WOODS, JSSB OR ANY OF
THEIR RESPECTIVE MAJORITY-OWNED SUBSIDIARIES IS LOCATED, OR IN ANY COUNTY
CONTIGUOUS TO SUCH A COUNTY, WHETHER LOCATED INSIDE OR OUTSIDE OF THE
COMMONWEALTH OF PENNSYLVANIA (THE “NON-COMPETITION AREA”); OR


 


(II)                                  PROVIDE FINANCIAL OR OTHER ASSISTANCE TO
ANY PERSON, FIRM, CORPORATION, OR ENTERPRISE ENGAGED IN THE BANKING OR FINANCIAL
SERVICES BUSINESS IN THE NON-COMPETITION AREA.


 


(B)                                 IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT,
ALTHOUGH EXECUTIVE, PENNS WOODS AND JSSB CONSIDER THE RESTRICTIONS CONTAINED IN
SECTION 8(A) REASONABLE FOR THE PURPOSE OF PRESERVING FOR PENNS WOODS AND JSSB
THEIR GOODWILL AND OTHER PROPRIETARY RIGHTS, IF A FINAL JUDICIAL DETERMINATION
IS MADE BY A COURT OR ARBITRATOR HAVING JURISDICTION THAT THE TIME OR TERRITORY
OR ANY OTHER RESTRICTION CONTAINED IN SECTION 8(A) IS AN UNREASONABLE OR
OTHERWISE UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS OF SECTION
8(A) SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO APPLY AS TO SUCH
MAXIMUM TIME AND TERRITORY AND TO SUCH OTHER EXTENT AS SUCH COURT MAY JUDICIALLY
DETERMINE OR INDICATE TO BE REASONABLE.


 


(C)                                  THE PROVISIONS OF THIS SECTION 8 SHALL BE
APPLICABLE COMMENCING ON THE DATE OF THIS AGREEMENT AND ENDING ON ONE OF THE
FOLLOWING DATES, AS APPLICABLE:


 


(I)                                     IF EXECUTIVE VOLUNTARILY TERMINATES HIS
EMPLOYMENT (OTHER THAN IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5 RELATING
TO TERMINATION FOLLOWING A CHANGE IN CONTROL) OR EXECUTIVE’S EMPLOYMENT IS
TERMINATED FOR CAUSE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3(B), ONE (1)
YEAR FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF EMPLOYMENT;


 


(II)                                  IF EXECUTIVE VOLUNTARILY TERMINATES HIS
EMPLOYMENT FOR ANY OF THE REASONS SET FORTH IN SECTION 5(A)(I) OR EXECUTIVE IS
INVOLUNTARILY TERMINATED PURSUANT TO THE NON-EXCLUDED PROVISIONS SECTION
5(A)(I), AND EXECUTIVE ACTUALLY RECEIVES THE PAYMENT SET FORTH IN SECTION 6(A),
ONE (1) YEAR FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF EMPLOYMENT;


 


(III)                               IF EXECUTIVE’S EMPLOYMENT IS INVOLUNTARILY
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3(D) OR 7, AND EXECUTIVE
ACTUALLY RECEIVES DISABILITY PAYMENTS UNDER A PLAN

 

6

--------------------------------------------------------------------------------


 


OR PROGRAM MAINTAINED BY JSSB OR THE PAYMENTS SET FORTH IN SECTION 7, ONE (1)
YEAR FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF EMPLOYMENT;


 


(IV)                              IF EXECUTIVE’S EMPLOYMENT TERMINATES AS A
RESULT OF DELIVERY OF A NOTICE OF NONRENEWAL BY JSSB IN ACCORDANCE WITH SECTION
3(A), THE ENDING DATE OF THE THEN EXISTING EMPLOYMENT PERIOD; OR


 


(V)                                 IF EXECUTIVE’S EMPLOYMENT TERMINATES AS A
RESULT OF DELIVERY OF A NOTICE OF NONRENEWAL BY EXECUTIVE IN ACCORDANCE WITH
SECTION 3(A), ONE (1) YEAR FOLLOWING THE ENDING DATE OF THE THEN EXISTING
EMPLOYMENT PERIOD.


 


9.                                       UNAUTHORIZED DISCLOSURE.  DURING THE
EMPLOYMENT PERIOD AND AT ANY TIME THEREAFTER, EXECUTIVE SHALL NOT, WITHOUT THE
WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF JSSB, OR A PERSON AUTHORIZED
THEREBY, KNOWINGLY DISCLOSE TO ANY PERSON, OTHER THAN AN EMPLOYEE OF PENNS WOODS
OR JSSB, OR A PERSON TO WHOM DISCLOSURE IS REASONABLY NECESSARY OR APPROPRIATE
IN CONNECTION WITH THE PERFORMANCE BY EXECUTIVE OF HIS DUTIES HEREUNDER, ANY
MATERIAL CONFIDENTIAL INFORMATION OBTAINED BY HIM WHILE IN THE EMPLOY OF JSSB
WITH RESPECT TO PENNS WOODS’, JSSB’S OR ANY OF THEIR MAJORITY-OWNED
SUBSIDIARIES’ SERVICES, PRODUCTS, IMPROVEMENTS, FORMULAS, DESIGNS OR STYLES,
PROCESSES, CUSTOMERS, METHODS OF BUSINESS OR ANY BUSINESS PRACTICES THE
DISCLOSURE OF WHICH COULD BE OR WOULD BE DAMAGING TO PENNS WOODS, JSSB OR ANY
SUCH SUBSIDIARY; PROVIDED, HOWEVER, THAT CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE ANY INFORMATION KNOWN GENERALLY TO THE PUBLIC (OTHER THAN AS A RESULT OF
UNAUTHORIZED DISCLOSURE BY EXECUTIVE OR ANY PERSON WITH THE ASSISTANCE, CONSENT,
OR DIRECTION OF EXECUTIVE), OR ANY INFORMATION THAT MUST BE DISCLOSED AS
REQUIRED BY LAW.


 


10.                                 NONSOLICITATION OF CUSTOMERS AND EMPLOYEES. 
EXECUTIVE HEREBY AGREES THAT HE SHALL NOT DURING ANY PERIOD THAT HE IS SUBJECT
TO THE PROVISIONS OF SECTION 8, DIRECTLY OR INDIRECTLY, (I) SOLICIT ANY CUSTOMER
OF PENNS WOODS, JSSB OR ANY MAJORITY-OWNED SUBSIDIARY OF EITHER OF THEM LOCATED
IN THE NON-COMPETITION AREA FOR ANY BANKING OR FINANCIAL SERVICES BUSINESS, OR
(II) SOLICIT OR HIRE ANY PERSONS WHO WERE AT ANY TIME EMPLOYEES OF PENNS WOODS,
JSSB OR ANY MAJORITY-OWNED SUBSIDIARY OF EITHER OF THEM.  EXECUTIVE ALSO AGREES
THAT HE SHALL NOT, FOR THE PERIOD DESCRIBED IN THE PRECEDING SENTENCE, ENCOURAGE
OR INDUCE ANY OF SUCH CUSTOMERS OR EMPLOYEES OF PENNS WOODS, JSSB OR ANY
MAJORITY-OWNED SUBSIDIARY OF EITHER OF THEM TO TERMINATE THEIR BUSINESS
RELATIONSHIP WITH ANY OF SUCH ENTITIES.


 

11.                                 Remedies.  Executive acknowledges and agrees
that the remedy at law of JSSB for a breach or threatened breach of any of the
provisions of Section 8, 9 or 10 would be inadequate and, in recognition of this
fact, in the event of a breach or threatened breach by Executive of any of the
provisions of Section 8, 9 or 10, it is agreed that JSSB shall be entitled to,
without posting any bond, and the Executive agrees not to oppose any request of
JSSB for, equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction, or any other equitable
remedy which may then be available.  Nothing contained in this section shall be
construed as prohibiting JSSB from pursuing any other remedies available to
them, at law or in equity, for such breach or threatened breach.

 


12.                                 ARBITRATION.  JSSB AND EXECUTIVE RECOGNIZE
THAT, IN THE EVENT A DISPUTE SHOULD ARISE BETWEEN THEM CONCERNING THE
INTERPRETATION OR IMPLEMENTATION OF THIS AGREEMENT, LENGTHY AND EXPENSIVE
LITIGATION WILL NOT AFFORD A PRACTICAL RESOLUTION OF THE ISSUES WITHIN A
REASONABLE PERIOD OF TIME.  CONSEQUENTLY, EACH PARTY AGREES THAT ALL DISPUTES,
DISAGREEMENTS AND QUESTIONS OF INTERPRETATION CONCERNING THIS AGREEMENT ARE TO
BE SUBMITTED FOR RESOLUTION, IN WILLIAMSPORT, PENNSYLVANIA, TO THE AMERICAN
ARBITRATION ASSOCIATION (THE “ASSOCIATION”) IN ACCORDANCE WITH THE ASSOCIATION’S
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OR OTHER APPLICABLE
RULES THEN IN EFFECT (“RULES”).  JSSB OR EXECUTIVE MAY INITIATE AN ARBITRATION
PROCEEDING AT ANY TIME BY GIVING NOTICE TO THE OTHER IN ACCORDANCE WITH THE
RULES.  JSSB AND EXECUTIVE MAY, AS A MATTER OF RIGHT, MUTUALLY AGREE ON THE
APPOINTMENT OF A PARTICULAR ARBITRATOR FROM THE ASSOCIATION’S POOL.  THE
ARBITRATOR SHALL NOT BE BOUND BY THE RULES OF EVIDENCE AND PROCEDURE OF THE
COURTS OF THE COMMONWEALTH OF PENNSYLVANIA

 

7

--------------------------------------------------------------------------------


 

but shall be bound by the substantive law applicable to this Agreement.  The
decision of the arbitrator, absent fraud, duress, incompetence or gross and
obvious error of fact, shall be final and binding upon the parties and shall be
enforceable in courts of proper jurisdiction.  Following written notice of a
request for arbitration, JSSB and Executive shall be entitled to an injunction
restraining all further proceedings in any pending or subsequently filed
litigation concerning this Agreement, except as otherwise provided herein or
contemplated by Section 11.


 


13.                                 LEGAL EXPENSES.  IF EXECUTIVE OBTAINS A
JUDGMENT, AWARD OR SETTLEMENT WHICH ENFORCES A MATERIAL DISPUTED RIGHT OR
BENEFIT UNDER THIS AGREEMENT, JSSB SHALL PAY TO HIM, WITHIN TEN DAYS AFTER
DEMAND THEREFOR, ALL LEGAL FEES AND EXPENSES INCURRED BY HIM IN SEEKING TO
OBTAIN OR ENFORCE SUCH RIGHT OR BENEFIT.


 


14.                                 NOTICES.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE DEEMED PROPERLY GIVEN IF IN WRITING AND IF MAILED BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID WITH RETURN RECEIPT REQUESTED, TO
EXECUTIVE’S RESIDENCE (AS THEN REFLECTED IN THE PERSONNEL RECORDS OF JSSB), IN
THE CASE OF NOTICES TO EXECUTIVE, AND TO THE THEN PRINCIPAL OFFICES OF JSSB, IN
THE CASE OF NOTICES TO JSSB.


 


15.                                 WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE MODIFIED, WAIVED, OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION, OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY EXECUTIVE AND THE PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF JSSB.  NO WAIVER BY ANY PARTY HERETO AT ANY TIME OF
ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.


 


16.                                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY ANY PARTY, EXCEPT BY JSSB TO ANY AFFILIATED COMPANY OR TO ANY
SUCCESSOR IN INTEREST TO ITS BUSINESSES.


 


17.                                 ENTIRE AGREEMENT; EFFECT ON PRIOR
AGREEMENTS.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


18.                                 SUCCESSORS; BINDING AGREEMENT.

 


(A)                                  JSSB WILL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESSES AND/OR ASSETS OF PENNS WOODS OR JSSB TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT JSSB WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  FAILURE BY JSSB TO OBTAIN SUCH ASSUMPTION AND AGREEMENT PRIOR
TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL CONSTITUTE A MATERIAL BREACH
OF THIS AGREEMENT AND THE PROVISIONS OF SECTION 6 (RELATING TO TERMINATION OF
EMPLOYMENT FOLLOWING A CHANGE IN CONTROL) SHALL APPLY AS THOUGH A NOTICE OF
TERMINATION WAS AUTHORIZED AND HAD BEEN TIMELY GIVEN.  AS USED IN THIS
AGREEMENT, “PENNS WOODS”, AND “JSSB” SHALL MEAN PENNS WOODS AND JSSB, AS DEFINED
PREVIOUSLY, AND ANY SUCCESSOR TO THEIR RESPECTIVE BUSINESSES AND/OR ASSETS AS
AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF LAW
OR OTHERWISE.


 


(B)                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES, AND LEGATEES.  IF EXECUTIVE
SHOULD DIE AFTER A NOTICE OF TERMINATION IS DELIVERED BY EXECUTIVE, OR FOLLOWING
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE, AND ANY AMOUNTS WOULD BE
PAYABLE TO EXECUTIVE UNDER THIS AGREEMENT IF EXECUTIVE HAD CONTINUED TO LIVE,
ALL SUCH AMOUNTS SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO
EXECUTIVE’S DEVISEE, LEGATEE, OR OTHER DESIGNEE, OR, IF THERE IS NO SUCH PERSON,
TO EXECUTIVE’S ESTATE.  THE PRECEDING SENTENCE SHALL ALSO APPLY TO THE LAST
CLAUSE OF SECTION 3(C).

 

8

--------------------------------------------------------------------------------


 


19.                                 NO MITIGATION OR OFFSET.  EXECUTIVE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN
THIS AGREEMENT BY SEEKING EMPLOYMENT OR OTHERWISE.  FURTHER, THERE SHALL BE NO
OFFSET AGAINST ANY AMOUNT OR BENEFIT PAYABLE OR PROVIDED HEREUNDER FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT SOLELY BY REASON OF HIS EMPLOYMENT WITH
ANOTHER EMPLOYER.


 


20.                                 VALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


21.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.


 


22.                                 HEADINGS.  THE SECTION HEADINGS OF THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING
OR CONSTRUCTION, OR LIMIT THE SCOPE OR INTENT, OF ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


23.                                 NUMBER.  WORDS USED HEREIN IN THE SINGULAR
FORM SHALL BE CONSTRUED AS BEING USED IN THE PLURAL FORM, AS THE CONTEXT
REQUIRES, AND VICE VERSA.


 


24.                                 REGULATORY MATTERS.  THE OBLIGATIONS OF JSSB
UNDER THIS AGREEMENT SHALL IN ALL EVENTS BE SUBJECT TO ANY REQUIRED LIMITATIONS
OR RESTRICTIONS IMPOSED BY OR PURSUANT TO THE FEDERAL DEPOSIT INSURANCE ACT OR
THE PENNSYLVANIA BANKING CODE OF 1965 AS THE SAME MAY BE AMENDED FROM TIME TO
TIME.


 


25.                                 TAX WITHHOLDING.  ALL PAYMENTS MADE AND
BENEFITS PROVIDED HEREUNDER SHALL BE SUBJECT TO SUCH FEDERAL, STATE AND LOCAL
TAX WITHHOLDING AS MAY BE REQUIRED BY LAW.


 


26.                                 COMPLIANCE WITH AMERICAN JOBS CREATION ACT
OF 2004.  TO THE EXTENT THAT ANY PROVISION OF THIS AGREEMENT CONFLICTS WITH THE
AMERICAN JOBS CREATION ACT OF 2004, THE PARTIES AGREE TO MODIFY THIS AGREEMENT,
IN GOOD FAITH AND TO THE EXTENT POSSIBLE, TO MITIGATE ANY ADVERSE TAX
CONSEQUENCES THAT MAY OTHERWISE RESULT TO EXECUTIVE OR JSSB.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date first above written.

 

 

 

JERSEY SHORE STATE BANK

 

 

 

By:

 

/s/ RonaldA. Walko

 

 

 

 

President & CEO

 

 

 

 

 

[SEAL]

Attest:

 /s/ Hubert A. Valencik

 

 

 

 

 

 

 

(“JSSB”)

 

Witness:

 

 

 

 

 

 

 

/s/ Hubert A. Valencik

 

 

/s/ Thomas A. Donofrio

(SEAL)

Senior Vice President

 

THOMAS A. DONOFRIO

 

 

 

(“Executive”)

 

 

9

--------------------------------------------------------------------------------